           Case 1:20-cv-00596-AWI-SAB Document 56 Filed 01/28/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S MOTION FOR ENTRY OF
14                                                    )   DEFAULT
     DR. G. UGWUEZE, et al.,
                                                      )
15                                                    )   (ECF Nos. 49, 50)
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On December 11, 2020, the Magistrate Judge issued Findings and Recommendations
21   recommending that Plaintiff’s motion for entry of default be denied. (ECF No. 50.) The Findings and
22   Recommendations were served on Plaintiff and contained notice that objections were to be filed within
23   fourteen days. (Id.) No objections were filed and the time to do so has now passed.
24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
26   Recommendations to be supported by the record and by proper analysis.
27   ///
28   ///
                                                          1
       Case 1:20-cv-00596-AWI-SAB Document 56 Filed 01/28/21 Page 2 of 2



1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations filed on December 11, 2020 (ECF No. 50), are

3                 adopted in full; and

4          2.     Plaintiff’s motion for entry of default, filed on December 9, 2020 (ECF No. 49), is

5                 denied.

6
7    IT IS SO ORDERED.

8    Dated: January 28, 2021
                                              SENIOR DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
